Opinion of the Court
PER CURIAM.
Having examined the record, we are of opinion that the parties to this appeal agreed to arbitrate disputes arising under the contract between them and that the claims which the appellee seeks to arbitrate are not excluded from the arbitration agreement by any provision of the Subcontract, including Article IX. See generally Flightways Corp. v. Keystone Helicopter Corp., 460 Pa. 660, 331 A.2d 184 [filed January 27, 1975]; Borough of Ambridge Water Authority v. Columbia, Pa., 328 A.2d 498 (1974).
Decree affirmed. Costs on appellant.
ROBERTS, J., filed a dissenting opinion.